DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (US 2017/0143309; hereinafter Seki).
Seki shows an ultrasound diagnostic apparatus ([0084]) comprising: a template producer that produces, based on data acquired by transmission and reception of ultrasound, a template which represents a fluctuation of a pulse at a first end of a blood vessel of interest running in a tissue of interest (determine feature timings of pulse waves, [0090]; fig. 5); a graph producer that produces, based on the data, a graph which represents a fluctuation of a pulse at a second end of the blood vessel of interest (fig. 4 and fig. 5); a calculator that calculates a propagation time of blood between the first end and the second end by identifying a portion, in the graph, which matches the template ([0096]-[0097], fig. 5); and an estimator that estimates a length of the tissue of interest based on the propagation time of the blood (propagation length, [0094]).
Seki also shows the estimator estimates the length of the tissue of interest by multiplying the propagation time of the blood by an average velocity of the blood ([0094]-[0097]); a velocity calculator that calculates the average velocity of the blood based on Doppler information included in the data ([0097], [0125]); the average velocity of the blood is designated by a user or is identified based on fetus information ([0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2017/0143309; hereinafter Seki) in view of Baker (US 5749831).
Seki shows the invention substantially as described in the 102 rejection above.
Saki fails to show the tissue of interest is an umbilical cord.
Baker discloses fetal ultrasonic cardiac monitoring systems and methods.  Baker teaches ultrasound measurements of the umbilical cord at a distal end downstream from a fetus (column 5, line 45-column 7, line 50).  Also, wherein the blood vessel of interest is an artery, the upstream-side end is located inside or near a fetus, and the downstream-side end is located inside or near a placenta (column 11, lines 28-50); wherein the blood vessel of interest is a vein, the upstream-side end is located inside or near a placenta, and the downstream-side end is located inside or near a fetus (column 11, lines 28-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Seki to measure the umbilical cord as taught by Baker, as ultrasound measurements of the umbilical cord will provide a safe manner of measuring characteristics of the fetus.  As described by Baker (column 6, lines 1-46), measurement of the umbilical cord provides numerous benefits including: avoiding direct insonation of the fetus itself, the umbilical cord is relatively stationary and thus reduces interference in measurements, etc.  Further, obtaining the measurements distally allows for the entire length of the vessel to be monitored from safely from the distal end.  Overall,  as described by Baker, ultrasound measurement of the umbilical cord provides a safe an effective means of monitoring blood flow of a fetus.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 2017/0143309; hereinafter Seki) in view of Wang et al. (US 2021/0106305; hereinafter Wang).
Seki shows the invention substantially as described in the 102 rejection above.
Seki fails to show an image former that forms an ultrasonic image based on the data, wherein the template producer produces the template based on a change with respect to time of brightness information at the first end in the ultrasonic image, and the graph producer produces the graph based on a change with respect to time of brightness information at the second end in the ultrasonic image; wherein a first region of interest is set on the ultrasonic image, including the first end and for observing the change with respect to time of the brightness information at the first end, and a second region of interest is set on the ultrasonic image, including the second end and for observing the change with respect to time of the brightness information at the second end.  
Wang discloses a system and method for concurrent visualization and quantification of blood flow using ultrasound.  Wang teaches an image former that forms an ultrasonic image based on the data, wherein the template producer produces the template based on a change with respect to time of brightness information at the first end in the ultrasonic image, and the graph producer produces the graph based on a change with respect to time of brightness information at the second end in the ultrasonic image ([0019], [0049]-[0052]; Figs. 5-6); wherein a first region of interest is set on the ultrasonic image, including the first end and for observing the change with respect to time of the brightness information at the first end, and a second region of interest is set on the ultrasonic image, including the second end and for observing the change with respect to time of the brightness information at the second end (selected points, [0019], [0049]-[0052]; Figs. 5-6).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Seki to display an image of the blood vessel alongside the graph as taught by Wang, as this will help the user to more easily visualize the section of the vessel being analyzed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793